Citation Nr: 1619959	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-30 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for residuals of prostate cancer.

2.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer.

3.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of prostate cancer and erectile dysfunction, both effective November 18, 2010.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for prostate cancer that was received at the RO on November 18, 2010.  

2.  The Veteran did not file a formal or informal claim for entitlement to service connection for prostate cancer prior to November 18, 2010.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 18, 2010, for the grant of service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for residuals of prostate cancer, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim being adjudicated at this time.


Earlier Effective Date for Residuals of Prostate Cancer

The Veteran filed a claim to establish entitlement to service connection for prostate cancer that was received at the RO on November 18, 2010.  See VA Form 21-526.  

The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim of entitlement to service connection for prostate cancer received by VA prior to November 18, 2010.  See 38 C.F.R. §§ 3.151, 3.155 (2014).

Service connection for residuals of prostate cancer was granted in an August 2011 rating decision; a 20 percent evaluation was assigned effective November 18, 2010, the date on which the Veteran's claim was received.  

The Veteran seeks entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for residuals of prostate cancer.  He asserts that he was unable to submit a claim when he developed prostate cancer in 1997 because the military could not confirm his tour of duty in Vietnam in 1962 and he was informed his records were lost in a 1973 fire.  The Veteran contends that he finally received confirmation from the military of his assignment in Vietnam in 2006 and feels he should have received compensation for the eight years he was unable to file a claim based on Agent Orange exposure.  See March 2012 notice of disagreement.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816.  The Veteran meets the criteria to be considered a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Prostate cancer was added to the list of diseases subject to service connection on a presumptive basis, effective November 7, 1996.  

Given the foregoing, the Board concludes the Veteran is a Nehmer class member as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1) and (c)(2).  When none of the requirements of 38 C.F.R. § 3.816 are met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

As noted above, the Veteran filed an original claim seeking entitlement to service connection for prostate cancer that was received on November 18, 2010, and there is no indication from review of the record that he submitted a formal or informal claim for service connection for prostate cancer prior to November 2010.  There has been no specific contention to the contrary.  More specifically, although the Veteran asserts that he was not able to file a claim for benefits when he developed prostate cancer in 1997 because his service in Vietnam and exposure to Agent Orange could not be verified, he has never asserted that he attempted to file a claim.  The Board also notes that the Veteran has not explained why he did not file in 2006, when he reportedly received confirmation from the military of his assignment in Vietnam.  Given that there is no indication the Veteran filed for and was denied compensation for prostate cancer or its residuals between September 25, 1985, and May 3, 1989, or that he had a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law that added prostate cancer to the list of disease presumptively associated with herbicide exposure, which was November 7, 1996, prior to when he was diagnosed with prostate cancer, the effective date of the award of service connection for ischemic heart disease shall be determined in accordance with 38 C.F.R. § 3.114 and 3.400.  

As discussed above, 38 C.F.R. § 3.400 provides that the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  Review of the medical evidence in this case indicates that the Veteran had been diagnosed with prostate cancer prior to November 18, 2010, the date on which his claim for service connection was received.  As the date of receipt of claim is later than the date entitlement arose, the Veteran is not entitled to an effective date earlier than November 18, 2010, under the provisions of 38 C.F.R. § 3.400.  Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.

Under this regulation, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In this case, the Veteran's original claim for service connection for prostate cancer was received approximately 14 years after the effective date of the applicable liberalizing law that added prostate cancer to the list of disease presumptively associated with herbicide exposure.  In his claim for benefits and notice of disagreement, the Veteran indicated that he was diagnosed with prostate cancer in 1997.  Private treatment records confirm this report.  Given the foregoing, the provisions of 38 C.F.R. § 3.114 do not apply to the instant case as the Veteran did not meet all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law, November 7, 1996.  Namely, he had not yet been diagnosed with prostate cancer at that time.  Accordingly, the Board finds that the earliest possible effective date for the award of service connection for residuals of prostate cancer is November 18, 2010, and that the claim for an effective date earlier than November 18, 2010, must be denied.


ORDER

An effective date earlier than November 18, 2010, for the grant of service connection for residuals of prostate cancer is denied.  


REMAND

Review of the electronic record reveals that the Veteran underwent an Agent Orange Registry examination on April 27, 2011.  Although it appears this document was scanned into VistA Imaging and a letter was sent to the Veteran providing information regarding the examination findings, the actual examination report is not of record.  On remand, this document must be associated with the electronic record, as it may be pertinent to the claims for initial increased ratings for the service-connected residuals of prostate cancer and erectile dysfunction.  

Relevant ongoing medical records should also be requested, to include a specific request to the Veteran to identify all providers who have treated his residuals of prostate cancer and erectile dysfunction since November 2010.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated his residuals of prostate cancer and erectile dysfunction since November 2010.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records and make a specific request for the Agent Orange Registry examination conducted on April 27, 2011.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


